MAINE	SUPREME	JUDICIAL	COURT	                                            Reporter	of	Decisions	
Decision:	      2016 ME 174 
Docket:	        Oxf-15-530	
Submitted	
				On	Briefs:	 September	29,	2016	     	     	     	    	      	
Decided:	       December	1,	2016	
	
Panel:	         SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                                 FRYEBURG	TRUST	
                                         	
                                        v.	
                                         	
                              TOWN	OF	FRYEBURG	et	al.	
	
	
GORMAN,	J.	

       [¶1]		The	Fryeburg	Trust	appeals	from	a	judgment	of	the	Superior	Court	

(Oxford	 County,	 Clifford,	 J.)	 affirming,	 pursuant	 to	 M.R.	 Civ.	 P.	 80B,	 the	

decisions	 of	 the	 Town	 of	 Fryeburg	 Planning	 Board	 and	 Board	 of	 Appeals	 on	

the	Trust’s	challenge	to	a	Town	decision	allowing	Fryeburg	Academy	to	use	a	

parcel	of	land	as	an	outdoor	classroom.		The	Academy	and	Town	of	Fryeburg	

cross-appeal	 from	 the	 same	 judgment	 vacating,	 also	 pursuant	 to	 M.R.	

Civ.	P.	80B,	 the	 Town’s	 decision	 to	 allow	 the	 Academy	 to	 use	 a	 building	 on	 a	

second	 parcel	 of	 land	 to	 house	 administrative	 offices.	 	 The	 parties	 challenge	

the	interpretation	of	the	definition	of	secondary	school	in	Fryeburg’s	Land	Use	

Ordinance.		We	affirm	the	decision	of	the	Planning	Board.		
2	

                                  I.		BACKGROUND	

      [¶2]	 	 The	 parties	 do	 not	 dispute	 the	 facts	 of	 this	 case.	 	 On	

October	10,	2014,	 the	 Academy,	 a	 private	 secondary	 school,	 applied	 to	 the	

Planning	 Board	 for	 permits	 authorizing	 changes	 in	 the	 use	 of	 two	 parcels	 of	

leased	land.		The	Academy	proposed	to	use	one	parcel	(the	Land	Lot),	which	

had	 previously	 been	 used	 for	 agricultural	 purposes,	 to	 teach—primarily	

outdoors—environmental	 science,	 conservation	 studies,	 agricultural	 studies,	

physical	 education,	 and	 recreation,	 and	 also	 for	 related	 storage.	 	 It	 proposed	

to	 use	 another	 parcel	 (the	 House	 Lot),	 which	 had	 previously	 been	 used	 for	

residential	 purposes,	 as	 offices	 for	 its	 admissions	 and	 advancement	

departments	 and	 for	 related	 storage.	 	 The	 Academy	 asserted	 that	 each	 use	

was	permitted	as	an	educational	use	pursuant	to	the	Ordinance.			

      [¶3]	 	 Following	 a	 public	 hearing,	 the	 Planning	 Board	 approved	 the	

Academy’s	 applications	 for	 both	 parcels.	 	 The	 Planning	 Board’s	 approvals	

were	based	on	its	conclusions	that	the	proposed	uses	qualified	as	secondary	

school	 uses	 pursuant	 to	 the	 Ordinance	 and	 were,	 therefore,	 allowed	 in	 the	

lots’	 respective	 zoning	 districts.	 	 The	 Trust,	 which	 owns	 property	 abutting	

both	 lots,	 appealed	 from	 the	 Planning	 Board’s	 decisions	 to	 the	 Board	 of	

Appeals.		The	Board	of	Appeals	denied	both	appeals.	
                                                                                                          3	

        [¶4]		The	Trust	filed	two	timely	appeals	in	the	Superior	Court,	pursuant	

to	 M.R.	 Civ.	 P.	 80B,	 in	 which	 it	 contended	 that	 the	 Planning	 Board	 had	

committed	 an	 error	 of	 law	 in	 interpreting	 the	 definition	 of	 secondary	 school	

contained	in	the	Ordinance.		The	Superior	Court	affirmed	the	Planning	Board’s	

decision	 to	 grant	 the	 Land	 Lot	 permit,	 concluding	 that,	 pursuant	 to	 the	

Ordinance,	the	proposed	use	of	the	Land	Lot	was	an	educational	use	because	

classes	 would	 be	 taught	 there.	 	 The	 court	 vacated	 the	 Planning	 Board’s	

decision	to	grant	the	House	Lot	permit,	however,	based	on	its	conclusion	that	

the	proposed	use	of	the	House	Lot	was	not	an	educational	use	because	classes	

would	not	be	taught	there.		The	Trust	timely	appeals	from	the	court’s	decision	

affirming	 the	 Land	 Lot	 permit.	 	 The	 Academy	 and	 Town	 timely	 cross-appeal	

from	the	court’s	decision	vacating	the	House	Lot	permit.	

                                           II.		DISCUSSION	

	       [¶5]	 	 We	 review	 local	 land	 use	 decisions	 “for	 error	 of	 law,	 abuse	 of	

discretion	 or	 findings	 not	 supported	 by	 substantial	 evidence	 in	 the	 record,”	

and	review	local	interpretations	of	local	ordinances	de	novo	as	a	question	of	

law.1		Aydelott	v.	City	of	Portland,	2010 ME 25,	¶	10,	990 A.2d 1024 (quotation	


   1	 	 Pursuant	 to	 M.R.	 Civ.	 P.	 80B,	 we	 review,	 directly	 and	 without	 deference	 to	 intermediate	

appellate	 decisions,	 the	 record	 of	 the	 last	 decision	 maker	 with	 de	 novo	 decision-making	 and	
fact-finding	authority.		Rossignol	v.	Me.	Pub.	Employees	Ret.	Sys.,	2016 ME 115,	¶	6,	144 A.3d 1175;	
Mills	v.	Town	of	Eliot,	2008 ME 134,	¶¶	13-16,	955 A.2d 258.		Here,	because	the	Board	of	Appeals	
4	

marks	 omitted).	 	 The	 characterization	 of	 proposed	 uses	 in	 applications	 for	

local	land	use	permits	presents	a	“mixed	question	of	law	and	fact.”		Jordan	v.	

City	 of	 Ellsworth,	 2003 ME 82,	 ¶	8,	 828 A.2d 768.	 	 Here,	 the	 parties	 dispute	

whether	the	Academy’s	proposed	use	of	each	lot	falls	within	the	Ordinance’s	

definition	of	“School,	Public	or	Private	Elementary	or	Secondary”	(hereinafter	

“secondary	school”).2		Fryeburg,	Me.,	Land	Use	Ordinance	§	25-17	(June	2014).		

As	 always,	 we	 first	 evaluate	 the	 plain	 meaning	 of	 the	 Ordinance	 and,	 if	 the	

meaning	 is	 clear,	 “need	 not	 look	 beyond	 the	 words	 themselves.”	 	 Wister	 v.	

Town	of	Mt.	Desert,	2009 ME 66,	¶	17,	974 A.2d 903.		We	construe	the	terms	of	

an	ordinance	reasonably,	considering	its	purposes	and	structure	and	to	avoid	

absurd	or	illogical	results.		See	Dickau	v.	Vt.	Mut.	Ins.	Co.,	2014 ME 158,	¶	21,	

107 A.3d 621;	Stewart	v.	Town	of	Sedgwick,	2002 ME 81,	¶	6,	797 A.2d 27.	

	        [¶6]		In	this	case,	the	Ordinance3	defines	a	secondary	school	as	a	“place	

where	 courses	 of	 study	 which	 are	 sufficient	 to	 qualify	 attendance	 as	


and	Superior	Court	each	acted	solely	in	an	appellate	capacity,	we	review	the	determinations	of	the	
Planning	Board	directly.		See	Fryeburg,	Me.,	Land	Use	Ordinance	§	18-2	(June	2014)	(stating	that	“a	
hearing	of	an	Administrative	Appeal	.	.	.	shall	be	conducted	by	the	Board	of	Appeals	as	an	appellate	
review	and	not	de	novo.”).	

   2	 	 Secondary	 schools	 are	 permitted	 with	 prior	 authorization	 from	 the	 Planning	 Board	 in	 the	

zoning	districts	of	the	Land	and	House	Lots.		Fryeburg,	Me.,	Land	Use	Ordinance	§	5-3.	

     3		We	note	that,	during	the	pendency	of	this	case,	the	Town	amended	its	Ordinance	to	expand	the	

definition	 of	 “school.”	 	 The	 Ordinance	 in	 effect	 at	 the	 time	 of	 the	 Planning	 Board’s	 decision,	
however,	is	controlling	in	this	case.		See	1	M.R.S.	§	302	(2015);	George	D.	Ballard,	Builder,	Inc.	v.	City	
of	Westbrook,	502 A.2d 476,	484	(Me.	1985).		The	text	of	the	amended	Ordinance	is	not	before	us.	
                                                                                        5	

compliance	 with	 State	 compulsory	 education	 requirements	 for	 grades	

Kindergarten	 through	 12	 are	 taught.”	 	 Fryeburg,	 Me.,	 Land	 Use	 Ordinance	

§	25-17.		The	Ordinance	does	not	provide	any	other	guidance	concerning	this	

definition.	

A.	   The	Land	Lot	

	     [¶7]	 	 We	 first	 consider	 the	 Trust’s	 argument	 regarding	 the	 use	 of	 the	

Land	Lot	as	an	outdoor	classroom.		It	contends	that	the	proposed	use	of	the	lot	

by	 the	 Academy	 is	 not	 permissible	 pursuant	 to	 the	 Ordinance	 because	 “[n]o	

complete	courses	will	be	taught	[there],	much	less	all	mandated	courses.”	

	     [¶8]	 	 Although	 the	 language	 of	 the	 Ordinance	 is	 clear	 that	 a	 secondary	

school	is	a	“place	where	courses	of	study	.	.	.	are	taught,”	the	remainder	of	the	

definition	 is	 less	 clear.	 	 Fryeburg,	 Me.,	 Land	 Use	 Ordinance	 §	25-17.	 	 The	

clause	on	which	the	Trust	bases	its	contention	states	that	the	courses	taught	

at	 a	 place	 must	 be	 “sufficient	 to	 qualify	 attendance	 as	 compliance	 with	 State	

compulsory	 education	 requirements	 for	 grades	 Kindergarten	 through	 12”	 in	

order	 for	 that	 place	 to	 be	 deemed	 a	 school.	 	 Fryeburg,	 Me.,	 Land	 Use	

Ordinance	 §	25-17.	 	 The	 Ordinance	 does	 not	 otherwise	 define	 or	 explain	 the	

terms	 of	 the	 clause.	 	 The	 State	 of	 Maine	 requires	 that	 secondary	 schools	

include	 “career	 and	 education	 development,	 English	 language	 arts,	 health	
6	

education	and	physical	education,	mathematics,	science	and	technology,	social	

studies,	visual	and	performing	arts	and	world	languages”	in	their	programs	of	

instruction.		20-A	M.R.S.	§§	4721(1),	6209(2)	(2015).	

	     [¶9]	 	 Reading	 the	 plain	 language	 of	 the	 Ordinance	 together	 with	 the	

State	educational	requirements,	the	Academy’s	proposed	use	of	the	Land	Lot	

to	 teach	 courses,	 including	 physical	 education	 and	 science,	 to	 students	

attending	 a	 secondary	 school	 fits	 squarely	 within	 the	 definition	 in	 question.		

Nothing	 within	 the	 text	 of	 the	 Ordinance	 requires	 that	 all	 of	 the	 courses	

required	by	the	State	or	the	entirety	of	those	courses	be	taught	on	each	piece	

of	 property	 or	 in	 each	 building	 where	 a	 secondary	 school	 operates.		

See	Fryeburg,	Me.,	Land	Use	Ordinance	§	25-17.		Reading	the	Trust’s	suggested	

restrictions	 into	 the	 Ordinance	 would	 create	 an	 absurd	 result,	 and	 we	

interpret	 the	 language	 of	 ordinances	 to	 avoid	 such	 results.	 	 See	 Dickau,	

2014 ME 158,	¶	21,	107 A.3d 621 (“[W]e	may	reject	any	construction	that	.	.	.	

creates	absurd,	illogical,	unreasonable,	inconsistent,	or	anomalous	results	if	an	

alternative	interpretation	avoids	such	results.”)		For	this	reason,	we	affirm	the	

judgment	of	the	Planning	Board,	as	affirmed	by	the	Superior	Court.	
                                                                                         7	

B.		   The	House	Lot	

       [¶10]		We	next	consider	the	Academy’s	and	Town’s	argument	regarding	

the	use	of	the	House	Lot	for	school	administrative	offices.		They	contend	that	

the	 proposed	 use	 of	 the	 Lot	 by	 the	 Academy’s	 admissions	 and	 advancement	

departments	 is	 so	 integral	 to	 the	 functioning	 of	 the	 school	 that	 it	 is	

indistinguishable	 from	 the	 school	 and,	 therefore,	 permissible	 under	 the	

Ordinance.		We	agree.		

       [¶11]		Here,	the	Ordinance	defines	secondary	school,	in	relevant	part,	as	

a	 “place	 where	 courses	 of	 study	 .	 .	 .	 are	 taught.”	 	 Fryeburg,	 Me.,	 Land	 Use	

Ordinance	 §	25-17.	 	 Although	 a	 crabbed	 reading	 of	 that	 language	 could	

preclude	the	Planning	Board	from	allowing	the	Academy’s	proposed	use	of	the	

House	 Lot,	 such	 an	 interpretation	 would	 also	 lead	 to	 an	 illogical	 result.		

See	Dickau,	 2014 ME 158,	 ¶	 21,	 107 A.3d 621.	 	 Here,	 the	 Planning	 Board	

determined	that	schools	comprise	not	only	classrooms	and	teachers	but	also	

administrators	 and	 administrative	 offices,	 which	 are	 integral	 to	 the	

functioning	of	the	school.		We	need	not	look	beyond	the	plain	language	of	the	

Ordinance’s	 definition	 of	 secondary	 school	 to	 conclude	 that	 the	 Planning	

Board’s	determination	is	not	clearly	erroneous.		See	Wister,	2009 ME 66,	¶	17,	

974 A.2d 903;	 see	 also	 Dickau,	 2014 ME 158,	 ¶	 20,	 107 A.3d 621  (“A	 plain	
8	

language	interpretation	should	not	be	confused	with	a	literal	interpretation”);	

Jordan,	2003 ME 82,	¶	10,	828 A.2d 768 (“[W]e	are	not	required	to	disregard	

common	sense	when	we	interpret	municipal	ordinances.”);	Underwood	v.	City	

of	 Presque	 Isle,	 1998 ME 166,	 ¶	11,	 715 A.2d 148  (concluding	 that	 “the	

marketing	 aspect”	 of	 an	 agricultural	 school	 was	 “subordinate	 to	 and	 an	

integral	part	of	the	[school]”).	

      [¶12]	 	 Although	 whether	 a	 proposed	 use	 falls	 within	 the	 terms	 of	 a	

zoning	 ordinance	 is	 a	 question	 of	 law	 that	 we	 review	 de	 novo,	 nevertheless,	

“in	 certain	 factual	 situations,	 even	 though	 the	 terms	 of	 the	 zoning	 ordinance	

are	.	.	.	defined	by	the	Court	as	a	matter	of	law,	whether	or	not	the	proposed	

structure	 or	 use	 meets	 the	 definition	 in	 the	 application	 thereof	 may	 be	 a	

matter	 of	 fact	 for	 initial	 Board	 determination.”	 	 Goldman	 v.	 Town	 of	 Lovell,	

592 A.2d 165,	 168	 (Me.	 1991)	 (quotation	 marks	 omitted).	 	 Where	 the	

determination	 of	 whether	 a	 particular	 activity	 is	 part	 of	 a	 more	

comprehensive	use	is	premised	on	a	relevant	factual	determination	made	by	

the	Planning	Board—e.g.,	as	here,	whether	the	proposed	use	of	the	lot	for	the	

school’s	 administrative	 offices	 is	 part	 of	 a	 secondary	 school’s	 educational	

functions—we	review	the	Board’s	decision	for	clear	error.		See	Boivin	v.	Town	

of	Sanford,	588 A.2d 1197,	1200	(Me.	1991).		We	afford	substantial	deference	
                                                                                     9	

to	the	Planning	Board’s	ultimate	characterization	of	a	proposal	under	a	local	

land	use	ordinance.		Jordan,	2003 ME 82,	¶	9,	828 A.2d 768.	

         [¶13]	 	 The	 Planning	 Board	 interpreted	 the	 Ordinance	 to	 mean	 that	 a	

“school”	is	more	than	just	a	collection	of	classrooms	and	then	found	that	the	

Academy’s	 proposed	 use	 fell	 within	 this	 more	 fulsome	 view	 of	 “school.”	 	 A	

review	 of	 the	 administrative	 record	 shows	 that	 the	 Planning	 Board	 did	 not	

clearly	 err	 in	 so	 determining.	 	 We	 therefore	 vacate	 the	 judgment	 of	 the	

Superior	 Court	 and	 remand	 with	 instructions	 to	 affirm	 the	 decision	 of	 the	

Planning	Board.	

         The	entry	is:	

                            Judgment	 of	 the	 Superior	 Court	 affirmed	 with	
                            respect	 to	 the	 Land	 Lot.	 	 Judgment	 of	 the	
                            Superior	 Court	 vacated	 with	 respect	 to	 the	
                            House	 Lot	 and	 remanded	 with	 instructions	 to	
                            affirm	the	decision	of	the	Planning	Board.		
	    	     	                	     	      	
	
On	the	briefs:	
	
     Edward	 L.	 Dilworth,	 III,	 Esq.,	 Dow’s	 Law	 Office,	 P.A.,	
     Norway,	for	appellant	Fryeburg	Trust	
     	
     Mary	 E.	 Costigan,	 Esq.,	 Bernstein	 Shur,	 Portland,	 for	 cross-
     appellant	Fryeburg	Academy	
     	
     The	Town	of	Fryeburg	did	not	file	a	brief	
	
Oxford	County	Superior	Court	docket	numbers	AP-2015-03	&	AP-2015-04	
FOR	CLERK	REFERENCE	ONLY